—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered September 7, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing her, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
To the extent that the prosecutor’s summation comments vouching for the credibility of the undercover officer, describing the case as "simple” in comparison to a murder or civil case for which the jurors could have been selected, and characterizing defendant as being involved in the "business” of selling drugs, caused prejudice that was not cured by the court’s curative instructions, the prejudice was harmless in view of the overwhelming evidence of guilt (see, People v Jackson, 213 AD2d 257, Iv denied 86 NY2d 736). Defendant’s challenges to other prosecutorial comments referring to the overall factual simplicity of the case and suggesting that the jury use their watches to determine the true duration of seven minutes, the period of the undercover officer’s interaction with the defendant, are unpreserved for appellate review as a matter of law (CPL 470.05), and in any event without merit, the comments in question all being properly responsive to defendant’s arguments (People v Burns, 173 AD2d 332, Iv denied 78 *281NY2d 962; see, People v Colon, 172 AD2d 173,175, affd 78 NY2d 998). Defendant’s other claims are without merit. Concur— Murphy, P. J., Rosenberger, Wallach, Asch and Tom, JJ.